 

Execution Version

 

AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT
AND GUARANTY AND AMENDMENT TO WARRANTS

 

This AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT AND GUARANTY AND
AMENDMENT TO WARRANTS, dated as of January 31, 2019 (this “Amendment”), is made
by and among VARIATION BIOTECHNOLOGIES (US), INC., a Delaware corporation (the
“Borrower”), the Guarantors identified under the caption “GUARANTORS” on the
signature pages hereto, and Perceptive Credit Holdings, LP, a Delaware limited
partnership (the “Lender”). Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Credit Agreement (defined below).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Guarantors and the Lender have entered into that
certain Amended and Restated Credit Agreement and Guaranty, dated as of December
6, 2016 (as amended or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, VBI Vaccines Inc., a British Columbia corporation (“VBIV”), has issued
that certain Amended and Restated Warrant for the purchase of 363,771 Common
Shares (as defined therein) (the “Initial Warrant”) in favor of the Lender;

 

WHEREAS, VBIV has issued that certain Second Closing Effective Date Warrant for
the purchase of 1,705,053 shares of Common Stock (as defined therein) (the
“Second Warrant” and, together with the Initial Warrant, the “Warrants”) in
favor of the Lender;

 

WHEREAS, the Borrower has requested that the Lender agree to certain amendments
and modifications to the Credit Agreement and the Warrants as further described
herein; and

 

WHEREAS, the Lender is willing to agree to such amendments and modifications
subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

Article I
definitions

 

SECTION 1.1. Certain Terms. The following terms when used in this Amendment,
including its preamble and recitals, shall have the following meanings (such
definitions to be equally applicable to the singular and plural forms thereof):

 

“Amendment” is defined in the preamble.

 

“Borrower” is defined in the preamble.

 

“Credit Agreement” is defined in the first recital.

 

1

 

 

“Initial Warrant” is defined in the second recital.

 

“Lender” is defined in the preamble.

 

“Second Warrant” is defined in the third recital.

 

“Third Amendment Effective Date” is defined in Article III.

 

“VBIV” is defined in the second recital.

 

“Warrants” is defined in the third recital.

 

Article II
amendmentS

 

The provisions of the Credit Agreement and Warrants referred to below are hereby
amended in accordance with this Article II. Except as expressly so amended, the
parties hereto expressly acknowledge and agree that all other terms and
provisions of the Credit Agreement, the Warrants and each other Loan Document
shall continue in full force and effect in accordance with its terms.

 

SECTION 2.1. Amendments to Credit Agreement. Effective on (and subject to the
occurrence of) the Third Amendment Effective Date, the Credit Agreement shall be
amended as follows:

 

(a) The definition of “Maturity Date” set forth in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

“Maturity Date” means, for all Loans (notwithstanding the borrowing date of any
such Loan), June 30, 2020.

 

(b) Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions thereto in the appropriate alphabetical order:

 

“Amortization Commencement Date” means the later of (i) July 31, 2019 and (ii)
solely if both the Non-Inferiority Sci-B-Vac Endpoint and the Superiority
Sci-B-Vac Endpoint have been achieved on or before June 30, 2019, January 31,
2020.

 

“Engerix-B” means the hepatitis B vaccine produced by GlaxoSmithKline
Biologicals and distributed under the name Engerix-B®.

 

“Non-Inferiority Sci-B-Vac Endpoint” means non-inferiority of Sci-B-Vac® vs.
Engerix-B® four (4) weeks after the third vaccination in adults age 18 years of
age and older, which will be assessed using the PPS (Per Protocol Set) for the
entire study population (i.e. adults ≥ 18 years old). The non-inferiority margin
is set at 5%, and will be assessed using the lower bound of the two-sided 95%
confidence interval. If the lower bound is greater than -5%, Sci-B-Vac® will be
declared non-inferior to Engerix-B® and Non-Inferiority Sci-B-Vac Endpoint will
be considered achieved.

 

2

 

 

“Sci-B-Vac” means the hepatitis B vaccine produced by SciVac Israel and
distributed under the name Sci-B-Vac®.

 

“Superiority Sci-B-Vac Endpoint” means superiority of Sci-B-Vac® vs. Engerix-B®
four (4) weeks after the third vaccination in adults older than age forty-five
(45) years of age, which will be assessed using the FAS (Full Analysis Set) for
the study population of adults ≥ 45 years old. In older adults, a 5% margin of
superiority represents a clinically meaningful improvement at both the
individual level and from a public health perspective. Superiority will be
assessed using the lower bound of the two-sided 95% confidence interval. If the
lower bound is greater than 0%, Sci-B-Vac® will be declared statistically
superior to Engerix-B®. If the lower bound is greater than 5%, Sci-B-Vac® will
be declared clinically superior to Engerix-B®, and the Superiority Sci-B-Vac
Endpoint will be considered acheived.

 

(c) Section 3.2(a) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

(a) No scheduled repayment of the aggregate outstanding principal amount of the
Loans shall be required until the occurrence of the Amortization Commencement
Date. On the Amortization Commencement Date and on the last Business Day of each
calendar month thereafter, the Borrower shall make a scheduled principal payment
of $200,000, with the entire remaining unpaid principal balance of the Loans
being payable in full and in cash on the Maturity Date.

 

SECTION 2.2. Amendment to the Initial Warrant. Effective on (and subject to the
occurrence of) the Third Amendment Effective Date, the first sentence of the
preamble of the Initial Warrant shall be amended and restated in its entirety as
follows:

 

FOR VALUE RECEIVED, VBI VACCINES INC., a British Columbia corporation (the
“Company”), hereby certifies that Perceptive Credit Holdings, LP or its
permitted transferees and assigns (the “Holder”) is entitled to purchase from
the Company up to 363,771 duly authorized, validly issued, fully paid and
nonassessable Common Shares (defined below) at a per share purchase price of
$2.75 (subject to adjustment as provided herein, the “Exercise Price”) all
subject to the terms, conditions and adjustments set forth below in this Warrant
(defined below).

 

SECTION 2.3. Amendment to the Second Warrant. Effective on (and subject to the
occurrence of) the Third Amendment Effective Date, the second sentence of the
preamble of the Second Warrant shall be amended and restated in its entirety as
follows:

 

Up to 363,771 shares of such Common Stock (the “Tranche A Warrant Shares”) may
be purchased hereunder at a per share purchase price of $2.75 (the “Tranche A
Exercise Price”), and up to 1,341,282 shares of such Common Stock (the “Tranche
B Warrant Shares”) may be purchased hereunder at a per share purchase price of
$2.75 (the “Tranche B Exercise Price”), in all cases subject to the terms,
conditions and adjustments set forth below in this Warrant (defined below).

 

3

 

 

Article III
conditions precedent

 

This Amendment shall become effective upon, and shall be subject to, the prior
or simultaneous satisfaction of each of the following conditions in a manner
reasonably satisfactory to the Lender (the date when all such conditions are so
satisfied being the “Third Amendment Effective Date”):

 

SECTION 3.1. Counterparts. The Lender shall have received counterparts of this
Amendment executed on behalf of the Borrower, the Guarantors, and the Lender.

 

SECTION 3.2. Costs and Expenses, etc. The Lender shall have received all fees,
costs and expenses due and payable pursuant to Section 11.3 of the Credit
Agreement (including, without limitation, the reasonable fees and expenses of
Morrison & Foerster LLP, counsel to the Lender), if then invoiced, together with
any other fees separately agreed to by the Borrower and the Lender.

 

SECTION 3.3. Representations and Warranties; Third Amendment Effective Date
Certificate, etc. All statements set forth in Articles IV and V herein shall be
true and correct as of the Third Amendment Effective Date, and the Lender shall
have received a certificate, dated as of the Third Amendment Effective Date and
in form and substance satisfactory to the Lender, duly executed and delivered by
an Authorized Officer of the Borrower, in which certificate the Borrower shall
certify, represent and warrant that, at the time such certificate is delivered,
(i) all statements, representations and warranties set forth in Articles IV and
V below are true and correct immediately before and immediately after giving
effect to the Third Amendment Effective Date, and (ii) all of the conditions set
forth in this Article III have been satisfied.

 

Article IV
Representations and Warranties

 

To induce the Lender to enter into this Amendment, each Loan Party represents
and warrants to the Lender as set forth below.

 

SECTION 4.1. Validity, etc. This Amendment and, after giving effect to this
Amendment, the Warrants and the Credit Agreement each constitutes the legal,
valid and binding obligation of each Loan Party that is a party thereto,
enforceable in accordance with its respective terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 

4

 

 

SECTION 4.2. Representations and Warranties, etc. Immediately prior to, and
immediately after the occurrence of the Third Amendment Effective Date, the
following statements shall be true and correct:

 

(a) the representations and warranties set forth in each Loan Document (as
defined in the Credit Agreement) shall, in each case, be true and correct in all
respects with the same effect as if then made (unless stated to relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date); provided,
however, on January 29, 2019, Parent established a new wholly-owned Subsidiary,
SciVac Hong Kong Limited, a Hong Kong limited company; and

 

(b) no Default (as defined in the Credit Agreement) shall have then occurred and
be continuing.

 

Article V
Confirmation

 

SECTION 5.1. Guarantees, Security Interest, Continued Effectiveness. Each Loan
Party hereby consents to the modifications made to the Loan Documents pursuant
to this Amendment and hereby agrees that, after giving effect to this Amendment,
each Loan Document to which it is a party is and shall continue to be in full
force and effect and the same are hereby ratified in all respects, except that
upon the occurrence of the Third Amendment Effective Date, all references in
such Loan Documents to the “Credit Agreement”, the “Existing Warrant”, the
“Second Closing Effective Date Warrant”, “Warrant”, the “Loan Documents”,
“thereunder”, “thereof”, or words of similar import shall mean the Credit
Agreement, the Warrants and the other Loan Documents, as amended or otherwise
modified by this Amendment.

 

SECTION 5.2. Validity, etc. Each Loan Party hereby represents and warrants, as
of the Third Amendment Effective Date, that immediately after giving effect to
this Amendment, each Loan Document, in each case, as modified by this Amendment
(where applicable and whether directly or indirectly), to which it is a party
continues to be a legal, valid and binding obligation of such Loan Party,
enforceable against such Person in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

 

Article VI
Miscellaneous

 

SECTION 6.1. Cross-References. References in this Amendment to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Amendment.

 

SECTION 6.2. Loan Document Pursuant to Credit Agreement. This Amendment is a
Loan Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with all of the terms and provisions of the Credit Agreement, as
amended hereby.

 

SECTION 6.3. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

5

 

 

SECTION 6.4. Counterparts. This Amendment may be executed by the parties hereto
in several counterparts, each of which when executed and delivered shall be an
original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile (or other electronic transmission) shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

SECTION 6.5. Governing Law. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York.

 

SECTION 6.6. Full Force and Effect; Limited Amendment. Except as expressly
amended hereby, the Loan Parties each jointly and severally agree that all of
the representations, warranties, terms, covenants, conditions and other
provisions of the Credit Agreement, the Warrants and the other Loan Documents
shall remain unchanged and shall continue to be, and shall remain, in full force
and effect in accordance with their respective terms. The amendments and other
waivers and modifications set forth in this Amendment shall be limited precisely
as provided for herein to the provisions expressly amended herein or otherwise
modified or waived hereby and shall not be deemed to be an amendment to, waiver
of, consent to or modification of any other term or provision of the Credit
Agreement, the Warrants or any other Loan Document or of any transaction or
further or future action on the part of any Credit Party which would require the
consent of the Lenders under the Credit Agreement, the Warrants or any of the
Loan Documents.

 

SECTION 6.7. No Waiver. This Amendment is not, and shall not be deemed to be, a
waiver of or a consent to any Default, Event of Default or other non-compliance
now existing or hereafter arising under the Credit Agreement or any other Loan
Document.

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

  BORROWER:         VARIATION BIOTECHNOLOGIES (US), INC.         By: /s/ Jeff
Baxter                 Name: Jeff Baxter   Title: CEO

 

[Signature Page to Amendment]

 

 

 

 

  GUARANTORS:         SCIVAC LTD         By: /s/ Jeff Baxter              
Name:  Jeff Baxter   Title: CEO

 

  VARIATION BIOTECHNOLOGIES INC.         By: /s/ Jeff Baxter                   
  Name:  Jeff Baxter   Title: CEO

 

  VBI VACCINES INC.         By: /s/ Jeff Baxter               Name:  Jeff Baxter
  Title: CEO

 

  VBI VACCINES (DELAWARE) INC.         By: /s/ Jeff Baxter               Name: 
Jeff Baxter   Title: CEO

 

[Signature Page to Amendment]

 

 

 

 

  LENDER:         PERCEPTIVE CREDIT HOLDINGS, LP       By Perceptive Credit
Opportunities GP, LLC, its general partner         By: /s/ Sandeep Dixit  
Name:  Sandeep Dixit   Title: Chief Credit Officer         By: /s/ Sam Chawla  
Name: Sam Chawla   Title: Portfolio Manager

 

[Signature Page to Amendment]

 

 

 

